USCA4 Appeal: 22-1796      Doc: 18         Filed: 12/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1796


        In re: TROY WORSLEY,

                            Petitioner.



                        On Petition for Writ of Mandamus. (1:19-cv-00213-TSK)


        Submitted: October 6, 2022                                  Decided: December 14, 2022


        Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Troy Worsley, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1796      Doc: 18         Filed: 12/14/2022     Pg: 2 of 2




        PER CURIAM:

               Troy Worsley petitions for a writ of mandamus, alleging that the district court has

        unduly delayed in ruling on his Fed. R. Civ. P. 60(b) motion. He seeks an order from this

        court directing the district court to act. Our review of the district court’s docket reveals

        that the district court recently decided Worsley’s Rule 60(b) motion. Accordingly, we deny

        the mandamus petition as moot. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2